Citation Nr: 1752230	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  16-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for diabetes.

2. Entitlement to service connection for a right hip disability.

3. Entitlement to service connection for a leg length discrepancy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from the December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's diabetes is not related to his military service.

2. The Veteran's right hip disability is not related to his military service.

3. The Veteran's leg length discrepancy is not related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2017); 38 C.F.R. §§ 3.303, 3.310 (2017). 

2. The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 

3. The criteria for service connection for a right leg length discrepancy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in December 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in August 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his diabetes, right hip disability, and leg length discrepancy.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As an initial matter, the Board notes that the Veteran stated that he received disability benefits from the Social Security Administration (SSA).  Although these records do not appear to be included in the evidence of record, there is no indication by the Veteran, or the record, that they provide any evidence to support a medical nexus between the Veteran's claimed conditions and his military service.  Thereby, not obtaining these records is not prejudicial to the Veteran.

Diabetes

At the Veteran's August 2017 Board hearing, the Veteran stated that he believes that he experienced diabetic-type symptoms in service as he would become dizzy and experience cold sweats after not eating for long periods of time.  However, the Veteran was not diagnosed with diabetes until many years after service. 

The appellant did not undergo a VA examination for his claim of entitlement to service connection for diabetes.  However, the appellant's entrance medical examination in August 1973 did not reveal any health conditions.  Furthermore, the Veteran's separation examination noted that the Veteran was in good health.  On his separation medical history dated in July 1976, he checked a box indicating that he had no history of sugar in his urine.  A dental history record dated in August 1976 shows that he denied having diabetes.  

Throughout the record there is no evidence connecting the Veteran's diabetes to his military service.  The Board is of the opinion that the current claims of having diabetes in service are outweighed by the contemporaneous service examination reports and medical histories showing that no such problem was present.  In addition, the Veteran's statement at his Board testimony in which he stated that he felt dizzy one to two times a month are contradicted by his separation examination that he was in good health.

As there is no credible evidence of treatment for or complaints of this condition during service or for many years after, the Board finds that a VA examination is not required in this case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service"); McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability).  Finally, there is no evidence establishing a medical nexus or any relationship between military service and the veteran's disability.  Thus, service connection for this condition is not warranted.

Right Hip Disability

The Veteran contends that his right hip disability is related to his military service.  The Veteran currently has rheumatoid arthritis of his right hip.  At his August 2017 Board hearing, the Veteran stated that he does not recall having any leg pain in service and that he loved to run.  When asked how the Veteran believed his right hip disability is related to his military service, he only stated that he was surprised that the military did not "catch" the problem when he went into service.  Additionally, the Veteran testified that he did not start experiencing right hip pain until approximately six years after his military service. 

The Board notes that, prior to entering the military, the Veteran had surgery on his right knee.  Throughout his military career, the Veteran complained of right knee pain.  However, the Veteran's service treatment records are negative for any complaints of right hip pain or any in-service injury involving the Veteran's right hip.  Additionally, the Board notes that the Veteran's military occupational specialty was a supply clerk and that he did not complain of any physically exacerbating activities associated with this job.

The Veteran did not undergo a VA examination for his claim of entitlement to service connection for a right hip disability.  The Veteran's entrance medical examination in August 1973 did not note any bone, joint, or other deformity and the Veteran's gait was reported as normal.  The Veteran's July 1976 separation examination noted the same.  The Board notes that the Veteran reported that he was experiencing cramps in his leg at his separation examination, however, the Veteran stated that he was "in good health." He denied having lameness, or bone, joint or other deformity.  

Throughout the record there is no evidence connecting the Veteran's right hip disability to his military service.  The Board is of the opinion that the current claim of service connection for a right hip disability is outweighed by the contemporaneous service examination reports and medical histories showing that no such problem was present.  In addition, the Veteran's statement at his separation examination that he was in good health and that he did not experience any in-service injury, or even allege any in-service cause of his hip disability,  contradicts the Veteran's argument that his current right hip disability is related to his military service.

As there is no evidence of treatment for or complaints of this condition during service or for many years after, the Board finds that a VA examination is not required in this case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service"); McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability).  Finally, there is no evidence establishing a medical nexus or any relationship between military service and the veteran's right hip disability.  Thus, service connection for this condition is not warranted.

Leg Length Discrepancy

The Veteran's VA treatment records demonstrate that the Veteran has a mild right leg length discrepancy.  As a result, the VA prescribed a right foot heel lift.  At his August 2017 Board hearing, the Veteran stated that when he entered the military his legs were the same length.  Both the Veteran's entrance and separation examinations are absent for any indication that the Veteran's legs were of different lengths.  Additionally, the Veteran testified that it was not until approximately 2010 that a physician diagnosed the Veteran with having one leg shorter than the other.  Additionally, at the Veteran's April 2012 VA knee examination, no leg length discrepancy was noted. 

As there is no evidence of treatment for or complaints of this condition during service, or any time closely following the Veteran's separation from the military, the Board finds that a VA examination is not required in this case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that VA's obligation under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service"); McClendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is not necessary unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability).  

Finally, there is no evidence establishing a medical nexus or any relationship between military service and the veteran's leg length discrepancy.  Thus, service connection for this condition is not warranted.


ORDER

Service connection for diabetes is denied.

Service connection for a right hip disability is denied.

Service connection for a leg length discrepancy is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


